ORDER
On January 6, 2007, we indefinitely suspended petitioner Thomas Robert Ward from the practice of law with no right to petition for reinstatement for one year after satisfaction of a judgment entered against him by a former client. In re Ward, 726 N.W.2d 497, 498 (Minn.2007). Petitioner applied for reinstatement in April 2009 and a hearing on the petition was heard by a panel of the Lawyers Professional Responsibility Board. The panel found that petitioner has proven by clear and convincing evidence that he is competent and morally fit to resume the practice of law. See In re Swanson, 343 N.W.2d 662, 664 (Minn.1984) (providing that the burden is on the lawyer to establish by clear and convincing evidence the moral fitness to resume the practice of law). The panel further found that petitioner has complied with Rule 26, Rules on Lawyers Professional Responsibility (RLPR), has paid costs under Rule 24, RLPR, and is current with continuing legal education requirements. The panel recommended that petitioner be reinstated to the practice of law, upon proof that petitioner has successfully completed the professional responsibility portion of the state bar examination, and thereafter be placed on unsupervised probation for two years. Petitioner and the Director of the Office of Lawyers Professional Responsibility concur with the panel’s recommendation.
The court has independently reviewed the file and agrees with the panel’s recommendation.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that Thomas Robert Ward shall be reinstated to the active practice of law by further order of the court upon the filing of an affidavit showing that he has successfully completed the professional responsibility portion of the state bar examination. Upon reinstatement, Ward shall be placed on probation for a period of two years from the date of filing of the order for reinstatement, the terms and conditions of which shall be stated in the order for reinstatement.
BY THE COURT:
/§/_
/s/Alán C. Page Associate Justice